 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5                                                 ***
 6

 7    DAVID AUGUST KILLE, SR.,                               Case No. 2:17-cv-01805-RFB-NJK
 8                      Petitioner,
             v.                                                           ORDER
 9
      BRIAN WILLIAMS, et al.,
10
                      Respondents.
11

12          Good cause appearing, Petitioner’s Motion for Extension of Time (ECF No. 30) is
13   GRANTED. Petitioner will have 45 days from the date of entry of this order to renew his motion
14   for stay and abeyance or seek other appropriate relief in accordance with the Court’s May 13, 2019
15   Order (ECF No. 23). Failure to do so will result in the dismissal of the unexhausted petition
16   without prejudice and without further advance notice.
17          DATED this 7th day of October 2019.
18

19
                                                         RICHARD F. BOULWARE, II
20                                                       UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28

                                                     1
